DETAILED ACTION
Remarks
This Action is in response to Applicant’s After Final Amendment file May 05, 2022. Claims 15-30 are pending in the present application.
Allowable Subject Matter
Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior of record, specifically  Breuing (US 2015/0005993) and Khanafer et al. (US 2013/0124061) discloses a data interface to receive sensor data from the at least one sensor, the sensor data indicating the distance to and/or the relative speed of the object, wherein the at least one sensor includes a camera for capturing an image of the object, and wherein the data interface is further configured to receive the image of the object captured by the camera; and a processing module to determine (i) a motion state of the object based on the received sensor data, and (ii) the speed of the vehicle based on the determined motion state and the received sensor data, and wherein the processing module is further configured to further determine the motion state of the object by performing an image recognition on the capture image to determine a shape or form of the object depicted in the captured image and to identify or classify the object to be a standard static object.
However, none of the prior art cited alone or in combination provides the motivation to teach  wherein detection and monitoring of the object is performed continuously, and tracking data are derived for the object, and wherein when the object is determined to be non-moving, this information kept as long as the object is visible in a detection range, and wherein when the object cannot be determined by the shape or form, the measured relative speed of the object to the vehicle is used to determine the motion state of the object, in which case, speed sources of the vehicle are used to verify whether the relative speed of the object is equal to the vehicle speed, which implies that the object is a non-moving object, so long as either a GPS satellite connection and a speed estimation is stable or the sensor information provided by the wheel speed sensors are captured in time when the wheel slip is close to zero, and wherein when such a state is confirmed, the motion state of the object can be determined as non-moving and this information is kept for when the speed sources are not reliable, and wherein at which time, the relative speed of the object and vehicle will be the vehicle speed determined before.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648